Exhibit 10.2

 

RETIREMENT AGREEMENT AND GENERAL RELEASE

 

Cascade Natural Gas Corporation (“Cascade”) and W. Brian Matsuyama, his heirs,
executors, administrators, successors, and assigns (collectively referred to
throughout this Retirement Agreement and General Release as “Matsuyama”), agree:

 

1.                                      Last Day of Employment.  Matsuyama’s
last day of employment with Cascade will be March 31, 2005.

 

2.                                      Consideration.  In consideration for
signing this fully executed original Retirement Agreement and General Release
and in compliance with the promises made herein, Cascade agrees to provide the
following payments and other benefits to Matsuyama after receiving the original
of this fully executed Retirement Agreement and General Release and the original
letter from Matsuyama in the form attached hereto as Exhibit ”A.”  Matsuyama
acknowledges that he would not otherwise receive this consideration but for
signing this Retirement Agreement and General Release.

 

Cascade shall pay Matsuyama the sum of Fifty Thousand Dollars ($50,000) on or
about April 30, 2005, and Two Hundred Fifty Thousand Dollars ($250,000) on or
about April 30, 2006, less lawful deductions.  Matsuyama agrees that said
payments are in lieu of eligibility to retire early without actuarial reduction
of benefits pursuant to Article 3.2(g) of Cascade’s Executive Supplemental
Retirement Income Plan.

 

3.                                      General Release of Claims.  Matsuyama
knowingly and voluntarily releases and forever discharges, to the full extent
permitted by law, Cascade, its parent corporation, affiliates, subsidiaries,
divisions, successors, predecessors and assigns and the current and former
employees, attorneys, insurers, partners, owners, officers, directors,
shareholders, agents thereof, the employee benefit plan for Cascade, plan
fiduciaries and plan administrators (whether internal or external),
(collectively referred to as “Releasees”), of and from any and all claims, known
and unknown, asserted and unasserted, Matsuyama has or may have against
Releasees as of the date of execution of this Retirement Agreement and General
Release, including, but not limited to, any alleged violation of:

 

•                  Title VII of the Civil Rights Act of 1964, as amended;

•                  The Civil Rights Act of 1991;

•                  Sections 1981 through 1988 of Title 42 of the United States
Code, as amended;

•                  The Employee Retirement Income Security Act of 1974, as
amended;

•                  The Immigration Reform and Control Act, as amended;

•                  The Americans with Disabilities Act of 1990, as amended;

•                  The Workers Adjustment and Retraining Notification Act, as
amended;

•                  The Occupational Safety and Health Act, as amended;

•                  The Sarbanes-Oxley Act of 2002;

•                  The Family Medical Leave Act, as amended to the extent
permitted by law;

•                  The Equal Pay Act, as amended;

•                  Washington Law Against Discrimination, as amended, RCW 49.60
et seq.;

 

Matsuyama’s initials 

 

 

1

--------------------------------------------------------------------------------


 

•                  The National Labor Relations Act;

•                  The Age Discrimination in Employment Act of 1967, as amended;

•                  The Older Workers Benefit Protection Act;

•                  The Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
to the extent permitted by law;

•                  Any provision of Title 49 of the Revised Code of Washington;

•                  The Washington Minimum Wage Law, as amended, to the extent
permitted by law;

•                  Any provision of Title 296 of the Washington Administrative
Code;

•                  Any claim for failure to pay wages, bonuses, or commissions,
including any claim for liquidated or double damages, to the extent permitted by
law;

•                  The Industrial Insurance Act of Washington, as amended, to
the extent permitted by law;

•                  The Washington Consumer Protection Act, RCW 19.86 et seq.;

•                  Any claim under a Collective Bargaining Agreement;

•                  Any claim for negligent misrepresentation, intentional
misrepresentation or fraud;

•                  Any claim for intentional injury, intentional infliction of
emotional distress, negligence, negligent infliction of emotional distress,
negligent hiring, supervision or retention, or defamation;

•                  Any claim for disparate impact on any basis;

•                  Any claim for discrimination, harassment, failure to
accommodate or retaliation;

•                  Any public policy, contract, tort, or common law, including
but not limited to claim(s) for wrongful termination in violation of public
policy, wrongful termination for any reason, or constructive discharge;

•                  Any claim for breach of any term or condition of an employee
handbook or policy manual, including any claim for breach of any promise of
specific treatment in specific circumstances;

•                  Any claim for breach of contract, including but not limited
to an employment contract;

•                  Any claim for violation of any legal or equitable duty of
good faith and fair dealing;

•                  Any other federal, state or local civil or human rights law
or any other local, state or federal law, regulation or ordinance; or

•                  Any claim for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

 

Notwithstanding the foregoing, the release set forth in this section shall not
apply to any vested benefits accrued by Matsuyama prior to the effective date of
this Agreement under any compensation or benefit plan maintained by Cascade for
the benefit of its employees and subject to ERISA.

 

4.                                      Indemnity.  In the event of any claims
against Matsuyama that may arise out of his employment, Cascade will in good
faith, defend, indemnify and hold harmless Matsuyama in the same manner and to
the same extent that it would any officer then in the employ of Cascade and only
to that extent.

 

5.                                      Non-Disparagement Obligation. 
Matsuyamashall not defame, disparage or demean Cascade or any director, officer,
employee or agent of the same in any manner whatsoever; and directors and
officers of Cascade shall not defame, disparage or demean

 

2

--------------------------------------------------------------------------------


 

Matsuyama in any manner whatsoever.  This paragraph shall not preclude either
party from responding truthfully to inquiries made in connection with any legal
or governmental proceeding pursuant to subpoena or other legal process.  As a
material portion of this Retirement Agreement and General Release, Matsuyama
agrees that he will not appear as a witness in any matter adverse to Cascade
except under subpoena and for a period of one year following Matsuyama’s last
date of employment not provide any consultative services that are adverse to
Cascade in any way.  Matsuyama also agrees that if he is at any time requested
to provide information, whether by subpoena or otherwise, in any matter
involving or affecting Cascade in which Matsuyama was involved during his tenure
as an employee, Matsuyama will (1) notify Cascade as soon as practicable, but in
any event before providing the requested information; and (2) provide Cascade
the opportunity to participate in any meeting or proceeding to provide such
information.

 

6.                                      Affirmations.

 


6(A).                        MATSUYAMA AFFIRMS THAT HE HAS NOT FILED, CAUSED TO
BE FILED, OR PRESENTLY IS A PARTY TO ANY CLAIM, COMPLAINT, OR ACTION AGAINST
CASCADE IN ANY FORUM OR FORM.

 


6(B).                        MATSUYAMA FURTHER AFFIRMS THAT HE HAS BEEN PAID
AND/OR HAS RECEIVED ALL COMPENSATION, WAGES, BONUSES, COMMISSIONS, AND/OR
BENEFITS TO WHICH HE MAY CURRENTLY BE ENTITLED AND THAT NO OTHER COMPENSATION,
WAGES, BONUSES, COMMISSIONS AND/OR BENEFITS ARE CURRENTLY DUE TO HIM, EXCEPT
(1) FOR BENEFITS TO WHICH HE IS ENTITLED UNDER THE RETIREMENT PLAN FOR EMPLOYEES
OF CASCADE NATURAL GAS CORPORATION AND THE CASCADE NATURAL GAS CORPORATION
EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME PLAN, (2) FOR PREVIOUSLY ACCRUED PAID
TIME OFF, (3) FOR POST-RETIREMENT MEDICAL BENEFITS FOR WHICH HE QUALIFIES, AND
(4) AS PROVIDED IN THIS RETIREMENT AGREEMENT AND GENERAL RELEASE.

 


6(C).        MATSUYAMA FURTHERMORE AFFIRMS THAT HE HAS NO KNOWN WORKPLACE
INJURIES OR OCCUPATIONAL DISEASES AND HAS BEEN PROVIDED AND/OR HAS NOT BEEN
DENIED ANY LEAVE REQUESTED UNDER THE FAMILY AND MEDICAL LEAVE ACT.

 

6(e).                        Matsuyama further affirms that the amounts in
Paragraph “2” above are not subject to any liens for attorneys’ fees or costs
and that he is responsible to pay all his own attorneys’ fees and costs incurred
in this matter.

 

7.                                      Taxation.  If any taxing authority
determines that any portion of the amounts in Paragraph “2” is taxable,
Matsuyamaagrees to pay all taxes, penalties, and interest assessed and to hold
harmless and indemnify Cascade for all amounts assessed.  Releasees make no
representation as to the taxability of the amounts paid to Matsuyama.  Cascade
will issue an IRS W-

2 Form to Matsuyama for both payments.

 

8.                                      Governing Law and Interpretation.  This
Retirement Agreement and General Release shall be governed and conformed in
accordance with the laws of Washington State without regard to its conflict of
laws provision.  In the event Matsuyama or Cascade breaches any provision of
this Retirement Agreement and General Release, Matsuyama and Cascade affirm that
either may institute an action to specifically enforce any term or terms of this
Retirement Agreement and General Release.  Should any provision of this
Retirement Agreement and General Release be declared illegal or unenforceable by
any court of competent

 

3

--------------------------------------------------------------------------------


 

jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Retirement Agreement and General Release in full force and
effect.

 

9.                                      Amendment.  This Retirement Agreement
and General Release may not be modified, altered or changed except upon express
written consent of all parties wherein specific reference is made to this
Retirement Agreement and General Release.

 

10.                               Revocation.  Matsuyama may revoke this
Retirement Agreement and General Release for a period of seven calendar days
following the day he executes this Retirement Agreement and General Release. 
Any revocation within this period must be submitted, in writing, to LarryRosok
and state, “I hereby revoke my acceptance of our Retirement Agreement and
General Release.”  The revocation must be personally delivered to Larry Rosok or
the designee of Rosok, or mailed and postmarked within seven calendar days of
execution of this Retirement Agreement and General Release to:

 

Mr. Larry Rosok

Cascade Natural Gas Corporation

222 Fairview Avenue

Seattle, WA  98109

 

This Retirement Agreement and General Release shall not become effective or
enforceable until the revocation period has expired and a letter in the form
attached as Exhibit ”A,” dated and signed no sooner than eight days after W.
Brian Matsuyama dates and signs this Retirement Agreement and General Release,
is received by Larry Rosok.  If the last day of the revocation period is a
Saturday, Sunday or legal holiday in Washington State, then the revocation
period shall not expire until the next following day which is not a Saturday,
Sunday or legal holiday.

 

11.                               Entire Agreement.  This Retirement Agreement
and General Release sets forth the entire agreement between the parties hereto,
and fully supersedes any prior obligations of Releasees to Matsuyama.  However,
the Cascade Non-Competition Agreement dated June 2, 1997, previously signed by
Matsuyama shall survive this Retirement Agreement and General Release and
continue in full force and effect.  Matsuyama acknowledges he has not relied on
any representations, promises, or agreements of any kind made to him in
connection with his decision to accept this Retirement Agreement and General
Release, except for those set forth in this Retirement Agreement and General
Release.

 

12.                               Counterparts and Facsimile Signatures.  This
Retirement Agreement and General Release may be executed in counterparts, and,
as executed, shall constitute one agreement.  A facsimile signature shall be
considered the same as the original, provided that the original signature
page is delivered within ten days.

 

MATSUYAMA HAS BEEN ADVISED THAT HE HAS AT LEAST SEVEN CALENDAR DAYS TO CONSIDER
THIS RETIREMENT AGREEMENT AND GENERAL RELEASE AND HEREBY IS ADVISED IN WRITING
TO CONSULT WITH AN

 

4

--------------------------------------------------------------------------------


 

ATTORNEY PRIOR TO EXECUTION OF THIS RETIREMENT AGREEMENT AND GENERAL RELEASE.

 

MATSUYAMA AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
RETIREMENT AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL SEVEN CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAVING ELECTED TO
EXECUTE THIS RETIREMENT AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES
AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE, MATSUYAMA FREELY
AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS DOCUMENT INTENDING
TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST CASCADE
AND/OR RELEASEES.

 

IN WITNESS WHEREOF, Matsuyama hereto knowingly and voluntarily executes this
Retirement Agreement and General Release as of the date set forth below:

 

 

/s/ W. Brian Matsuyama

 

Dated:

March 3, 2005

 

W. Brian Matsuyama

 

 

 

 

 

/s/ Larry L. Pinnt

 

Dated:

March 3, 2005

 

Larry L. Pinnt, Chairman of the Board
For Cascade Natural Gas Corporation

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Mr. Larry Rosok

Cascade Natural Gas Corporation

222 Fairview Avenue

Seattle, WA  98109

 

Re:                               Retirement Agreement and General Release

 

Dear Mr. Rosok:

 

On                  (date), I executed a Retirement Agreement and General
Release between myself and Cascade Natural Gas Corporation.  I was advised by
Cascade in writing, to consult with an attorney of my choosing, prior to
executing this Retirement Agreement and General Release.

 

More than seven calendar days have elapsed since I executed the above-mentioned
Retirement Agreement and General Release.  I have at no time revoked my
acceptance or execution of that Retirement Agreement and General Release and
hereby reaffirm my acceptance of that Retirement Agreement and General Release. 
Therefore, in accordance with the terms of the Retirement Agreement and General
Release, I hereby request payment of the monies described in Paragraph “2” of
that Agreement.

 

Dated this        day of       , 2005.

 

Very truly yours,

 

 

W. Brian Matsuyama

 

 

NOTICE:  Per paragraph 10 of the Release, DO NOT SIGN THIS LETTER, until eight
days after you have signed the Retirement Agreement and General Release

 

--------------------------------------------------------------------------------